DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	This communication is responsive to Application No. 17/540,189 filed on August 02, 2022, which is claiming the benefit of several continuation applications. Claims 1-6 have been canceled. Claims 7-20 have been added. Accordingly, claims 7-20 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 8 “first OFDM symbol” (line 3) should be replaced with “first Orthogonal Frequency Division Multiplexing (OFDM) symbol”; 
in claim 10 “OFDM” (line 2) should be replaced with “Orthogonal Frequency Division Multiplexing (OFDM)”;
in claim 15 “first OFDM symbol” (line 2) should be replaced with “first Orthogonal Frequency Division Multiplexing (OFDM) symbol”; and
in claim 17 “OFDM” (line 2) should be replaced with “Orthogonal Frequency Division Multiplexing (OFDM)”. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 7-8, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 13 of US Patent No. 9,973,361 B2.

Claims 7-8 of Instant Application
Claim 1 of Patented Application
A wireless communication device, comprising: a transceiver configured to generate a wireless packet and transmit the wireless packet through a wireless communication channel, wherein the transceiver is configured to: generate a packet of a first type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein information contained in the first set of header bits of the first header field is different than information contained in the second set of header bits of the first header field, and transmit the packet of the first type through the wireless communication channel, and wherein the transceiver is further configured to: generate a packet of a second type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second 2Attorney Docket No.: PAXOOO1USC2Preliminary Amendment dated August 2, 2022header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein information contained in the first set of header bits of the second header field is the same as information contained in the second set of header bits of the second header field, and information contained in the third set of header bits of the second header field is the same as information contained in the fourth set of header bits of the second header field, wherein the second set of header bits of the second header field to be transmitted is configured in a different order than the first set of header bits of the second header field to be transmitted, and the fourth set of header bits of the second header field to be transmitted is configured in a different order than the third set of header bits of the second header field to be transmitted; and transmit the packet of the second type through the wireless communication channel.

The wireless communication device of claim 7, wherein, when transmitting the packet of the first type, the transceiver is further configured to generate a first OFDM symbol followed by a second OFDM symbol of the first header field, wherein the first OFDM symbol and the second OFDM symbol of the first header field are used to transmit the first part and the second part of the first header field, and wherein, when transmitting the packet of the second type, the transceiver is further configured to generate the first OFDM symbol followed by the second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol of the second header field,3Attorney Docket No.: PAXOOO1USC2 Preliminary Amendment dated August 2, 2022wherein the first, second, third and fourth OFDM symbols of the second header field are used to transmit the first, second, third and fourth parts of the second header field.
A wireless OFDM (Orthogonal Frequency Division Multiplexing) transceiver comprising: a wireless OFDM communications transmitter operable to generate a first packet type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein the first set of header bits of the first header field is different than the second set of header bits of the first header field; and an encoder and a modulator operable to generate a first OFDM symbol followed by a second OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the first header field and the second OFDM symbol is used to transmit the second part of the first header field; the wireless OFDM communications transmitter further operable to transmit the first packet type over a wireless communication channel, the wireless OFDM communications transmitter further operable to generate a second packet type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein the first set of header bits of the second header field is the same as the second set of header bits of the second header field, wherein the third set of header bits of the second header field is the same as the fourth set of header bits of the second header field, the encoder and the modulator further operable to generate a first OFDM symbol followed by a second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the second header field, the second OFDM symbol is used to transmit the second part of the second header field, the third OFDM symbol is used to transmit the third part of the second header field, the fourth OFDM symbol is used to transmit the fourth part of the second header field, wherein the second set of header bits of the second header field transmitted using the second OFDM symbol are transmitted in a different order than the first set of header bits of the second header field transmitted using the first OFDM symbol, wherein the fourth set of header bits of the second header field transmitted using the fourth OFDM symbol are transmitted in a different order than the third set of header bits of the second header field transmitted using the third OFDM symbol, and the wireless OFDM communications transmitter further operable to transmit the second packet type over the wireless communication channel.



Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a transceiver. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 13 of the Instant Application and claim 5 of the Patented Application recite similar limitations.

Claims 14-15 of Instant Application
Claim 9 of Patented Application
A wireless communication method, comprising: 4Attorney Docket No.: PAXOOOI IJSC2Preliminary Amendment dated August 2, 2022generating, by a transceiver, a packet of a first type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein information contained in the first set of header bits of the first header field is different than information contained in the second set of header bits of the first header field, transmitting, by the transceiver, the packet of the first type through a wireless communication channel: generating, by the transceiver, a packet of a second type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein information contained in the first set of header bits of the second header field is the same as information contained in the second set of header bits of the second header field, and information contained in the third set of header bits of the second header field is the same as information contained in the fourth set of header bits of the second header field, wherein the second set of header bits of the second header field to be transmitted is configured in a different order than the first set of header bits of the second header field to be transmitted, and the fourth set of header bits of the second header field to be transmitted is configured in a different order than the third set of header bits of the second header field to be transmitted; and transmitting, by the transceiver, the packet of the second type through the wireless communication channel.

The wireless communication method of claim 14, further comprising: when transmitting the packet of the first type, generating a first OFDM symbol followed by a second OFDM symbol of the first header field, wherein the first OFDM symbol and the second OFDM symbol of the first header field are used to transmit the first part and the second part of the first header field, and when transmitting the packet of the second type, generating the first OFDM symbol followed by the second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol of the second header field, wherein the first, second, third and fourth OFDM symbols of the second header field are used to transmit the first, second, third and fourth parts of the second header field.
 A method of operating a wireless OFDM (Orthogonal Frequency Division Multiplexing) transceiver comprising: generating, by a wireless OFDM communications transmitter, a first packet type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein the first set of header bits of the first header field is different than the second set of header bits of the first header field; generating, by an encoder and a modulator, a first OFDM symbol followed by a second OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the first header field and the second OFDM symbol is used to transmit the second part of the first header field; transmitting, by the wireless OFDM communications transmitter, the first packet type over a wireless communication channel; generating, by the wireless OFDM communications transmitter, a second packet type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein the first set of header bits of the second header field is the same as the second set of header bits of the second header field, wherein the third set of header bits of the second header field is the same as the fourth set of header bits of the second header field; generating, by the encoder and the modulator, a first OFDM symbol followed by a second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the second header field, the second OFDM symbol is used to transmit the second part of the second header field, the third OFDM symbol is used to transmit the third part of the second header field, the fourth OFDM symbol is used to transmit the fourth part of the second header field, wherein the second set of header bits of the second header field transmitted using the second OFDM symbol are transmitted in a different order than the first set of header bits of the second header field transmitted using the first OFDM symbol, wherein the fourth set of header bits of the second header field transmitted using the fourth OFDM symbol are transmitted in a different order than the third set of header bits of the second header field transmitted using the third OFDM symbol; and transmitting, by the wireless OFDM communications transmitter, the second packet type over the wireless communication channel.



Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 20 of the Instant Application and claim 13 of the Patented Application recite similar limitations.

6.	Claims 7-8, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 13 of US Patent No. 10,291,449 B2.

Claims 7-8 of Instant Application
Claim 1 of Patented Application
A wireless communication device, comprising: a transceiver configured to generate a wireless packet and transmit the wireless packet through a wireless communication channel, wherein the transceiver is configured to: generate a packet of a first type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein information contained in the first set of header bits of the first header field is different than information contained in the second set of header bits of the first header field, and transmit the packet of the first type through the wireless communication channel, and wherein the transceiver is further configured to: generate a packet of a second type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second 2Attorney Docket No.: PAXOOO1USC2Preliminary Amendment dated August 2, 2022header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein information contained in the first set of header bits of the second header field is the same as information contained in the second set of header bits of the second header field, and information contained in the third set of header bits of the second header field is the same as information contained in the fourth set of header bits of the second header field, wherein the second set of header bits of the second header field to be transmitted is configured in a different order than the first set of header bits of the second header field to be transmitted, and the fourth set of header bits of the second header field to be transmitted is configured in a different order than the third set of header bits of the second header field to be transmitted; and transmit the packet of the second type through the wireless communication channel.

The wireless communication device of claim 7, wherein, when transmitting the packet of the first type, the transceiver is further configured to generate a first OFDM symbol followed by a second OFDM symbol of the first header field, wherein the first OFDM symbol and the second OFDM symbol of the first header field are used to transmit the first part and the second part of the first header field, and wherein, when transmitting the packet of the second type, the transceiver is further configured to generate the first OFDM symbol followed by the second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol of the second header field, 3Attorney Docket No.: PAXOOO1USC2Preliminary Amendment dated August 2, 2022wherein the first, second, third and fourth OFDM symbols of the second header field are used to transmit the first, second, third and fourth parts of the second header field.
A wireless OFDM (Orthogonal Frequency Division Multiplexing) transceiver comprising: a wireless OFDM communications transmitter operable to generate a first packet type for transmission in a first channel bandwidth, the first packet type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein the first set of header bits of the first header field is different than the second set of header bits of the first header field; and an encoder and a modulator operable to generate a first OFDM symbol followed by a second OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the first header field and the second OFDM symbol is used to transmit the second part of the first header field, the wireless OFDM communications transmitter further operable to transmit the first packet type over a wireless communication channel, the wireless OFDM communications transmitter further operable to generate a second packet type for transmission in a second channel bandwidth, the second packet type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein the first set of header bits of the second header field is the same as the second set of header bits of the second header field, wherein the third set of header bits of the second header field is the same as the fourth set of header bits of the second header field, the encoder and the modulator further operable to generate a first OFDM symbol followed by a second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the second header field, the second OFDM symbol is used to transmit the second part of the second header field, the third OFDM symbol is used to transmit the third part of the second header field, the fourth OFDM symbol is used to transmit the fourth part of the second header field, wherein the second set of header bits of the second header field transmitted using the second OFDM symbol are transmitted in a different order than the first set of header bits of the second header field transmitted using the first OFDM symbol, wherein the fourth set of header bits of the second header field transmitted using the fourth OFDM symbol are transmitted in a different order than the third set of header bits of the second header field transmitted using the third OFDM symbol, and the wireless OFDM communications transmitter further operable to transmit the second packet type over the wireless communication channel, wherein the first channel bandwidth is at least two times wider than the second channel bandwidth.



Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a transceiver. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 13 of the Instant Application and claim 5 of the Patented Application recite similar limitations.

Claims 14-15 of Instant Application
Claim 9 of Patented Application
A wireless communication method, comprising:4Attorney Docket No.: PAXOOOI IJSC2 Preliminary Amendment dated August 2, 2022generating, by a transceiver, a packet of a first type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein information contained in the first set of header bits of the first header field is different than information contained in the second set of header bits of the first header field, transmitting, by the transceiver, the packet of the first type through a wireless communication channel: generating, by the transceiver, a packet of a second type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein information contained in the first set of header bits of the second header field is the same as information contained in the second set of header bits of the second header field, and information contained in the third set of header bits of the second header field is the same as information contained in the fourth set of header bits of the second header field, wherein the second set of header bits of the second header field to be transmitted is configured in a different order than the first set of header bits of the second header field to be transmitted, and the fourth set of header bits of the second header field to be transmitted is configured in a different order than the third set of header bits of the second header field to be transmitted; and transmitting, by the transceiver, the packet of the second type through the wireless communication channel.

The wireless communication method of claim 14, further comprising: when transmitting the packet of the first type, generating a first OFDM symbol followed by a second OFDM symbol of the first header field, wherein the first OFDM symbol and the second OFDM symbol of the first header field are used to transmit the first part and the second part of the first header field, and when transmitting the packet of the second type, generating the first OFDM symbol followed by the second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol of the second header field, wherein the first, second, third and fourth OFDM symbols of the second header field are used to transmit the first, second, third and fourth parts of the second header field.
A method of operating a wireless OFDM (Orthogonal Frequency Division Multiplexing) transceiver comprising: generating, by a wireless OFDM communications transmitter, a first packet type for transmission in a first channel bandwidth, the first packet type comprising a first header field, wherein the first header field comprises two parts, a first part comprising a first set of header bits of the first header field and a second part comprising a second set of header bits of the first header field, wherein the first set of header bits of the first header field is different than the second set of header bits of the first header field; generating, by an encoder and a modulator, a first OFDM symbol followed by a second OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the first header field and the second OFDM symbol is used to transmit the second part of the first header field; transmitting, by the wireless OFDM communications transmitter, the first packet type over a wireless communication channel; generating, by the wireless OFDM communications transmitter, a second packet type for transmission in a second channel bandwidth, the second packet type comprising a second header field, wherein the second header field comprises four parts, a first part comprising a first set of header bits of the second header field, a second part comprising a second set of header bits of the second header field, a third part comprising a third set of header bits of the second header field and a fourth part comprising a fourth set of header bits of the second header field, wherein the first set of header bits of the second header field is the same as the second set of header bits of the second header field, wherein the third set of header bits of the second header field is the same as the fourth set of header bits of the second header field, generating, by the encoder and the modulator, a first OFDM symbol followed by a second OFDM symbol followed by a third OFDM symbol followed by a fourth OFDM symbol, wherein the first OFDM symbol is used to transmit the first part of the second header field, the second OFDM symbol is used to transmit the second part of the second header field, the third OFDM symbol is used to transmit the third part of the second header field, the fourth OFDM symbol is used to transmit the fourth part of the second header field, wherein the second set of header bits of the second header field transmitted using the second OFDM symbol are transmitted in a different order than the first set of header bits of the second header field transmitted using the first OFDM symbol, wherein the fourth set of header bits of the second header field transmitted using the fourth OFDM symbol are transmitted in a different order than the third set of header bits of the second header field transmitted using the third OFDM symbol; and transmitting, by the wireless OFDM communications transmitter, the second packet type over the wireless communication channel, wherein the first channel bandwidth is at least two times wider than the second channel bandwidth.



Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 20 of the Instant Application and claim 13 of the Patented Application recite similar limitations.

Reason for Allowance
7.	Regarding claims 7 and 14, prior art of record fails to disclose the first header field (i.e. Figure 1 “(3)”) and the second header field (i.e. Figure 1 “(4)”).
		
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633